Citation Nr: 0524905	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  He died in September 2001, and the appellant is his 
widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a May 2004 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death, and 
entitlement to DEA benefits under Chapter 35.  The appellant 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).

While the case was pending before the Court, in June 2005, 
the appellant's attorney and a representative of the VA 
Office of General Counsel, on behalf of the Secretary, filed 
a Joint Motion for Remand.  In a June 2005 Order, the Court 
granted the motion, and remanded the matter for 
readjudication consistent with the June 2005 Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

According to the June 2005 Joint Motion for Remand, 
appropriate action is now necessary to issue a statement of 
the case with regard to the appellant's claim for accrued 
benefits, to provide notice to the appellant of the Veterans 
Claims Assistance Act of 2000 (VCAA) with regard to the claim 
for accrued benefits, and to make efforts to obtain the 
veteran's service medical records.

Specifically, in February 2001, the veteran filed a claim of 
service connection for osteoarthritis.  Prior to the issuance 
of a decision by the RO, the veteran died in September 2001.  
That same month, the appellant filed a claim of service 
connection for the cause of the veteran's death, entitlement 
to DEA benefits under Chapter 35, and entitlement to accrued 
benefits.  In a July 2002 rating decision, the RO denied 
entitlement to DEA benefits, and entitlement to service 
connection for the cause of the veteran's death.  In a 
separate July 2002 rating decision, the RO denied entitlement 
to service connection for osteoarthritis of the back, neck, 
hands, and knees, for accrued benefit purposes.  The 
appellant was issued notification of these decisions in 
August 2002.  In September 2002, the appellant filed a notice 
of disagreement with regard to the July 2002 rating decision 
which denied entitlement to service connection for the cause 
of the veteran's death, and DEA benefits.  In January 2003, 
the appellant filed a notice of disagreement with the July 
2002 rating decision which denied entitlement to accrued 
benefits.  

In February 2003, the RO issued a statement of the case with 
regard to service connection for the cause of the veteran's 
death, and entitlement to DEA benefits.  However, a statement 
of the case has not been issued with regard to the issue of 
entitlement to accrued benefits.  Accordingly, appropriate 
action pursuant to 38 C.F.R. § 19.26 (to include issuance of 
a statement of the case) is necessary so that the appellant 
may have the opportunity to complete an appeal on that issue 
by filing a timely substantive appeal.  Although the Board in 
the past would simply refer such matters to the RO for 
appropriate action, the Court has made it clear that the 
proper course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Additionally, a Remand is necessary for the RO to issue a 
letter informing the appellant of the notice and assistance 
provisions of the VCAA, with regard to the claim for accrued 
benefits.

Finally, the evidence of record does not include the 
veteran's service medical records.  Such documentation is 
relevant to the appellant's claim for accrued benefits.  It 
appears that the veteran's service medical records may have 
been in a location destroyed or damaged by a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The appellant's representative, however, indicated 
that the veteran was in the Alabama Army National Guard, and 
the Adjutant General of Alabama may have retained the 
veteran's service medical records.  Action is necessary to 
request the veteran's service medical records from the 
Adjutant General of Alabama, in accordance with the 
assistance provisions of the VCAA.  See 38 C.F.R. § 3.159.  

Accordingly, this case is REMANDED for the following actions:

1.  In connection with the issue of 
entitlement to accrued benefits, the RO 
should send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the appellant of the evidence necessary 
to substantiate her claim, as well as 
what evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant 
should also be advised to submit all 
pertinent evidence in her possession.

2.  The RO should request the veteran's 
service medical records from the Adjutant 
General of Alabama.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  With regard to the claim for 
accrued benefits, the RO should take 
appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the 
January 2003 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the appellant 
may have the opportunity to complete 
the appeal by filing a timely 
substantive appeal.  If the appellant 
does file a timely substantive appeal, 
then the case should be returned to the 
Board for appellate review.  With 
regard to the issues of service 
connection for the cause of the 
veteran's death, and entitlement to DEA 
benefits under Chapter 35, the 
appellant and her representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.   
Thereafter, the case should be returned 
to the Board. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




